Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 1/13/2022 has been entered. 	
Claim Status
Clams 9, 11-16 and 27-41 are pending.
Claims 1-8, 10 and 17-26 are canceled by Applicant.
Reasons for Allowance
Claims 9, 11-16 and 27-41 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding photodetecting device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Nagano) in combination of (US 2005/0230706 A1 to Yagyu) substantially teach some of limitations in claim 9, but not the limitations of “a third semiconductor region of the second conductivity type located between the first semiconductor region and the second semiconductor region and having a lower impurity concentration than the second semiconductor region; … a bottom surface of the groove is constituted by the second semiconductor region” recited in claim 9 as indicated in the previous Non-Final Office Action dated on 8/17/2021. Therefore, the claim 9 is allowed.
Regarding claims 11-16, they are allowed due to their dependencies of claim 9.
Regarding claims 27, similar to claim 9, Applicant combines the allowable subject matters in claim 11 into the claim 27, Nagano in combination of Yagyu does not teach the limitations of “a second semiconductor region of the first conductivity type located at the second principal surface of the semiconductor substrate and having a higher impurity concentration than the first semiconductor region; a third semiconductor region of a second conductivity type formed at the first principal surface of the first semiconductor region; and a fourth semiconductor region of the first conductivity type formed in the first semiconductor region to be in contact with the third semiconductor region, and having a higher impurity concentration than the first semiconductor region, wherein the third semiconductor region is the light receiving region, and a bottom surface of the groove is constituted by the second semiconductor region” recited in claim 27 as indicated in the previous Non-Final Office Action dated on 8/17/2021. Therefore, the claim 27 is allowed.
Regarding claims 28-32, they are allowed due to their dependencies of claim 27.
Regarding claims 33, similar to claim 9, Applicant combines the allowable subject matters in claim 12 into the claim 33, Nagano in combination of Yagyu does not teach the limitations of “wherein, when viewed from the direction perpendicular to the first principal surface, the electrode pad is located in an area surrounded by the grooves and spaced apart from the grooves” recited in claim 33 as indicated in the previous Non-Final Office Action dated on 8/17/2021. Therefore, the claim 33 is allowed.
Regarding claims 34-37, they are allowed due to their dependencies of claim 33.
Regarding claims 38, similar to claim 9, Applicant combines the allowable subject matters in claim 15 into the claim 38, Nagano in combination of Yagyu does not teach the limitations of “wherein the groove surrounds an entire circumference of the corresponding light receiving region when viewed from the direction perpendicular to the first principal surface” recited in claim 38 as indicated in the previous Non-Final Office Action dated on 8/17/2021. Therefore, the claim 38 is allowed.
Regarding claims 39-41, they are allowed due to their dependencies of claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARUN LU/Primary Examiner, Art Unit 2898